UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                Nos. 17-2275 and 17-2361
                                    ______________

                            ROBERT WALL; LINDA WALL,
                                 Husband and Wife,
                                           Appellants in 17-2361

                                             v.

                               *CORONA CAPITAL, LLC;
                                 ALTIUM GROUP, LLC


                                 ALTIUM GROUP, LLC,
                                              Appellant in 17-2275

                     *(Withdrawn per Court’s order dated 6/21/2018)

                                     ______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civ. No. 2-16-cv-01044)
                      Honorable Mark A. Kearney, District Judge
                                   ______________


                      SUR PETITION FOR PANEL REHEARING

                                     ______________


BEFORE: HARDIMAN, KRAUSE, and GREENBERG, Circuit Judges


      The petition for panel rehearing is granted to the extent that the citation

to Reaves Brokerage Co. v. Sunbelt Fruit & Vegetable Co, on page 11 of the
slip opinion is amended to the end that the case is shown as being in the 5th

Circuit rather than the 3d Circuit. The petition is otherwise denied.

                                                 By the Court,


                                                 s/ Morton I. Greenberg
                                                 Circuit Judge
Dated: December 28, 2018
JK/cc: All Counsel of Record